DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application includes Figures 1-23 received on 7 April 2021 and its description in the specification received in 27 November 2020. However, the Priority application #62/940759 filed in 26 November 2019, only includes Figures 1-12 and its respective description in the specification. Therefore, Fig. 13-23 are new in the present application. Furthermore, Fig. 12 of the present application is not the same as the Fig. 12 of the Priority application, where the shape of the tip of the tap drill 600 is different along the length I1, making the Fig. 12 new. 
Therefore, any additional elements or a new shapes or forms found in the Fig. 12-23 and/or in the specification of the present application and not found of the Priority application will have the filing date 7 April 2021 for additional elements included in the drawings, and the filing date of 27 November 2020 for any additional description included in the specification of the present application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brajnovic (WO 2007129955 A1).
[AltContent: arrow][AltContent: textbox (Zygomatic dental implant guide)][AltContent: textbox (Guide sleeve)][AltContent: arrow][AltContent: textbox (Zygomatic dental implant guide)][AltContent: textbox (Zygomatic implant)][AltContent: arrow]
    PNG
    media_image1.png
    746
    407
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant)][AltContent: textbox (Guide sleeve)][AltContent: textbox (Maxillary of a subject/ zygoma of the subject)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pins to anchor the body to the maxillary subject)][AltContent: arrow][AltContent: textbox (Zygomatic dental implant guide with a body)]
    PNG
    media_image2.png
    456
    407
    media_image2.png
    Greyscale

[AltContent: textbox (Guide sleeve)][AltContent: arrow][AltContent: textbox (Zygomatic dental implant guide with a body)][AltContent: arrow]
    PNG
    media_image3.png
    283
    409
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Tubular guides used for pins to anchor the body to the maxillary subject)][AltContent: textbox (Zygomatic dental implant guide with a body)][AltContent: arrow]
    PNG
    media_image4.png
    322
    405
    media_image4.png
    Greyscale

Regarding claim 1, Brajnovic discloses a zygomatic dental implant guide (26) (see annotated Fig. 30, 35, 38 and 40 above) including: 
a guide body configured to be secured to a maxillary of a subject (see annotated Fig. 35 and 40, and page 15 lines 10-12 - where it used pins 58 through tubular guides for securing the guide body to the patient’s bone); and 
a guide sleeve (27) coupled to the guide body and configured to receive a zygomatic implant (2) and guide the zygomatic implant (2) toward a zygoma of the subject (see annotated Fig. 35 above).  
Regarding claim 2, Brajnovic discloses a method of implanting a zygomatic dental implant into a subject (see annotated Fig. 30, 35, 38 and 40 above), the method including: 
securing a guide body to a maxillary of a subject (see annotated Fig. 35 and 40, and page 15 lines 10-12 - where it used pins 58 through tubular guides for securing the guide body to the patient’s bone); 
inserting zygomatic implant (2) through a guide sleeve (27) coupled to the guide body (see annotated Fig. 35 and 38 above and page 21, lines 4-6); and
securing the zygomatic implant to a zygoma of the subject (see annotated Fig. 35 and 38 above and page 21, lines 4-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772